                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                      IN THE UNITED STATES DISTRICT COURT                        DATE FILED: 11/26/2019
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TOY HELICOPTER SOLUTIONS, LLC

                         Plaintiff,
 v.                                               Case No. 1:19-cv-8292-LGS

 THE ASHLEY COLLECTION, INC.,

                         Defendant.

                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                   XXXXXXXXXXXX

       The Court having found that good cause exists for issuance of an appropriately tailored

protective order governing the pre-trial phase of this action, and the parties having stipulated to

the following provisions, it is hereby ORDERED that any person subject to this Order – including

without limitation the parties to this action, their attorneys, representatives, agents, experts and

consultants, acting as such, all third parties providing discovery in this action, and all other

interested persons with actual or constructive notice of this Order shall adhere to the following

terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in connection with this action,

including information for settlement exchanged prior to filing the action) that is designated as

“Confidential” or “Confidential – Attorney’s Eyes Only” pursuant to the terms of this Order shall

not disclose such Confidential Discovery Material or Confidential – Attorney’s Eyes Only

Discovery Material to anyone else except as expressly permitted hereunder. Persons having

knowledge of any Confidential or Confidential-Attorney’s Eyes Only Material produced in

discovery in this Action by virtue of their participation in the conduct of the Action shall use such



                                                 1
information only in connection with the prosecution, defense or appeal of the Action and shall not

use such confidential information for any other purpose.

       2.      The person producing Discovery Material may designate as “Confidential” any

portion thereof that contains non-public business, commercial, financial, or personal information,

the public disclosure of which is either restricted by law or would likely, in the good faith opinion

of the producing person, harm the producing person’s business, commercial, financial, or personal

interests or cause the producing person to violate his, her, or its privacy or confidentiality

obligations to others. Where the confidential portion is reasonably separable from the non-

confidential portion, via redaction or otherwise, only the confidential portion shall be so

designated.

       3.      The person producing Discovery Material may designate as “Confidential –

Attorney’s Eyes Only” any portion thereof that contains non-public business, commercial,

financial, or personal information, the public disclosure of which would likely, in the good faith

opinion of the producing person, seriously harm the producing person’s business, commercial,

financial, or personal interests or cause the producing person to violate his, her, or its privacy or

confidentiality obligations to others. This information may include, but is not limited to,

information that is (1) current or future business or technical trade secrets or (2) other highly

sensitive, confidential, non-public information (including, without limitation, highly sensitive

design, development or manufacturing information; highly sensitive business planning, strategy or

marketing information; or highly sensitive financial information such as financial statements),

Where the confidential portion is reasonably separable from the non-confidential portion, via

redaction or otherwise, only the confidential portion shall be so designated.




                                                 2
        4.      With respect to the confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” or “Confidential – Attorneys Eyes Only” by stamping or otherwise

clearly marking as “Confidential” or “Confidential – Attorneys Eyes Only” the document or protected

portion in a manner that will not interfere with legibility or audibility. Deposition testimony may be

designated as “Confidential” or “Confidential – Attorneys Eyes Only” either on the record during the

deposition or in writing within thirty (30) days of receipt of the transcript. If so designated, the final

transcript of the designated testimony shall be bound in a separate volume and marked “Confidential

Information Governed by Protective Order” by the reporter.

        5.      If at any time prior to the trial of this action, a producing person realizes that some

portion of Discovery Material that that person previously produced without limitation, or with a

Confidential designation, should be designated as “Confidential,” or “Confidential – Attorneys Eyes

Only” the producing person may so designate that portion by promptly notifying all parties in writing.

Such designated portion of the Discovery Material will thereafter be treated as Confidential or

Confidential – Attorneys Eyes Only under the terms of this Order. In addition, the producing person

shall provide each other party with replacement versions of such Discovery Material that bears the

“Confidential” or “Confidential – Attorneys Eyes Only” designation within two (2) business days of

providing such notice.

Who May Receive Confidential Materials

        6.      No person subject to this Order, other than the producing person, shall disclose any

Confidential Discovery Material to any other person whomsoever, except to:

        (a) the parties to this action;

        (b) counsel retained specifically for this action, including any paralegal, clerical or other

assistant employed by such counsel and assigned specifically to work on this action;


                                                    3
       (c) as to any document, its author, its addressee, and any other person shown on the face

of the document as having received a copy;

       (d) any witness who counsel for a party in good faith believes may be called to testify at

trial or deposition in this action and to which the Confidential Discovery Material is relevant to

that testimony, provided such person has first executed a Non-Disclosure Agreement in the form

annexed hereto;

       (e) any person retained by a party to serve as an expert witness or consultant or otherwise

provide specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed hereto;

       (f) stenographers and video technicians engaged to transcribe or record depositions

conducted in this action;

       (g) independent photocopying, graphic production services, or other litigation support

services employed by the parties or their counsel to assist in this action, including computer service

personnel performing duties in relation to a computerized litigation system;

       (h) the Court and its staff; and

       (i) any other person whom the producing person, or other person designating the Discovery

Material “Confidential,” agrees in writing may have access to such Confidential Discovery

Material.

       7.      No person subject to this Order, other than the producing person, shall disclose any

Confidential – Attorney’s Eyes Only Discovery Material to any other person whomsoever, except

to:

       a) counsel retained specifically for this action, including any paralegal, clerical or other

assistant employed by such counsel and assigned specifically to work on this action;



                                                  4
       (b) as to any document, its author, its addressee, and any other person shown on the face

of the document as having received a copy;

       (c) any witness who is called to testify at trial in this action and to which the Confidential

– Attorney’s Eyes Only Discovery Material is relevant to that testimony, provided the disclosure

occurs only at trial and such person has first executed a Non-Disclosure Agreement in the form

annexed hereto;

       (d) any person retained by a party to serve as an expert witness or consultant or otherwise

provide specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed hereto;

       (e) stenographers and video technicians engaged to transcribe or record depositions

conducted in this action;

       (f) independent photocopying, graphic production services, or other litigation support

services employed by the parties or their counsel to assist in this action, including computer service

personnel performing duties in relation to a computerized litigation system;

       (g) the Court and its staff; and

       (h) any other person whom the producing person, or other person designating the Discovery

Material “Confidential,” agrees in writing may have access to such Confidential Discovery

Material.

       8.      Prior to the disclosure of any Confidential Discovery Material or Confidential –

Attorney’s Eyes Only Discovery Material to any person referred to in subparagraphs 6(d), 6(e),

7(c) or 7(d) above, such person shall be provided by counsel with a copy of this Protective Order

and shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that person

has read this Order and agrees to be bound by its terms. Counsel shall retain each signed Non-



                                                  5
Disclosure Agreement, hold it in escrow, and, upon request, produce it to opposing counsel either

prior to such person being permitted to testify (at deposition or trial) or at the conclusion of the

case, whichever comes first.

Filing Confidential Materials in this Action

       9.      Any person who objects to any designation of confidentiality may at any time prior

to the trial of this action serve upon the designating person and all other parties a written notice

stating with particularity the grounds of the objection. If agreement cannot be reached promptly,

the non-moving party may seek a ruling from the Court.

       10.      Except as agreed in writing by counsel of record, to the extent that any Confidential

or Confidential-Attorney’s Eyes Only Material is, in whole or in part, contained in, incorporated

in, reflected in, described in or attached to any pleading, motion, memorandum, appendix or other

judicial filing, counsel shall seek to file that submission under seal . The parties shall comply with the Court's
                                                                       Individual Rules on filing under seal.
        11.      Each person who has access to Confidential Discovery Material or Confidential –

Attorney’s Eyes Only Discovery Material shall take all due precautions to prevent the unauthorized

or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

       12.     If, in connection with this litigation, and despite having taken reasonable steps to

prevent the disclosure of information that it claims is subject to a claim of attorney-client privilege

or attorney work product, a producing person inadvertently discloses information subject to a claim

of attorney-client privilege or attorney work product protection (“Inadvertently Disclosed

Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of

any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.



                                                  6
       13.      If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

shall, within five (5) business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       14.      Within five (5) business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing person shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       15.      If a receiving person thereafter moves the Court for an order compelling production

of the Inadvertently Disclosed Information, that motion, if it discloses the content of the

Inadvertently Disclosed Information, shall be filed under seal, and shall not assert as a ground for

entering such an order the mere fact of the inadvertent production. The disclosing person retains

the burden of establishing the privileged or protected nature of any Inadvertently Disclosed

Information. Nothing in this Order shall limit the right of any party to request an in camera review

of the Inadvertently Disclosed Information.

Termination of the Litigation

       16.      This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Confidential Discovery Material and all copies thereof,

shall be promptly returned to the producing person, or destroyed.

       17.      This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

Miscellaneous




                                                  7
       18.     Nothing contained in this Protective Order shall preclude any party from using its

own Confidential Information in any manner it sees fit, without prior consent of any other party or

the Court.

       19.     Nothing herein shall operate as an admission by any of the parties hereto that any

particular material contains or reflects trade secrets, or other confidential or proprietary

information.

       20.     By written agreement of the parties, or upon motion and order of the Court, the

terms of this Protective Order may be amended or modified. This Protective Order shall continue

in force until amended or superseded by express order of the Court, and shall survive any final

judgment or settlement in this action.

       21.     The entry of this Protective Order does not prevent any party from seeking a further

order of this Court pursuant to Rule 26(c) and/or Rule 37 of the Federal Rules of Civil Procedure.

       22.     Subpoenaed third parties who so elect may avail themselves of, and agree to be

bound by, the terms and conditions of this Protective Order and thereby become a producing party

for purposes of this Protective Order.

       23.     Any party which is served with a subpoena or other notice compelling the

production of any Confidential or Confidential-Attorney’s Eyes Only Material produced by

another party must give written notice to that original producing party of such subpoena or other

notice. Upon receiving such notice, the original producing party shall bear the burden to oppose

compliance with the subpoena, if it deems it appropriate to do so.

       The parties are advised that, if parties file material designated as Confidential for any
       motion or request -- whether or not under seal -- the Court retains discretion to
       discuss the material in any corresponding Order or Opinion.




                                                8
SO STIPULATED.

/s/ Timothy E. Grochocinski              /s/ Jeffrey A. Lindenbaum
Timothy E. Grochocinski (pro hac vice)   Jeffrey A. Lindenbaum (JL-1971)
Illinois Bar No. 6295055                 Jess M. Collen
tim@nbafirm.com                          Michael Nesheiwat
Joseph P. Oldaker (pro hac vice)         COLLEN IP
Illinois Bar No. 6295319                 The Holyoke-Manhattan Building
joseph@nbafirm.com                       80 South Highland Avenue
NELSON BUMGARDNER ALBRITTON, P.C.        Ossining, New York 10562
15020 S. Ravinia Ave., Suite 29          P. (914) 941-5668
Orland Park, Illinois 60462              F. (914) 941-6091
P. 708-675-1975                          jlindenbaum@collenip.com

Gregory O. Koerner                       COUNSEL FOR DEFENDANT
KOERNER & ASSOCIATES LLC                 THE ASHLEY COLLECTION, INC.
233 Broadway, Suite 2208
New York, New York 10279
P. 212-461-4377
gokoerner@gmail.com

COUNSEL FOR PLAINTIFF
TOY HELICOPTER SOLUTIONS, LLC



      SO ORDERED.

        November 26 2019
Dated: ______________,                   __________________________
                                            Hon. Lorna G. Schofield
                                           United States District Judge




                                    9
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TOY HELICOPTER SOLUTIONS, LLC

                        Plaintiff,
 v.                                               Case No. 1:19-cv-8292-LGS

 THE ASHLEY COLLECTION, INC.,

                         Defendant.


                             NON-DISCLOSURE AGREEMENT

         I, _________________[print name], acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential or Confidential – Attorney’s Eyes Only. I agree

that I will not disclose such Confidential Discovery Material or Confidential – Attorney’s Eyes

Only Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

         Dated: _______________        ____________________________________
                                      [Signature]




                                                10
